Citation Nr: 0601823	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dizzy spells.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of shell fragment wound of the left knee 
with traumatic arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for instability of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for residual scarring from the shell fragment wound to the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served under honorable conditions in the 
military from January 1938 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO).  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In October 2003, the veteran's representative raised the 
issues of service connection for left shoulder strain and 
degenerative disc disease as well as, the assignment of a 
higher rating for facial scars.  In October 2003, the RO sent 
a duty to assist letter to the veteran regarding only the 
issues of service connection for left shoulder strain and 
degenerative disc disease.  In response to this notification, 
in November 2003, the veteran stated that he had not opened 
claims for service connection for left shoulder strain and 
degenerative disc disease.  The claims were withdrawn.  
However it is not clear if the veteran also wanted to 
withdraw the issue of the assignment of a higher rating for 
facial scars (as the October 2003 RO letter did not refer to 
this issue).  This should be clarified by the RO.

This case was remanded in March 2005 for further development.  
It has been returned to the Board for review.  

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In the prior Remand, the Board requested an examination and 
opinion regarding the etiology of the veteran's claimed 
tinnitus and dizzy spells.  In a May 2005 opinion a VA 
examiner stated:

It is the opinion of this examiner that 
the veteran's hearing loss/tinnitus is 
least as likely as not that noise 
dizziness does not appear to be related 
to ear from military service possible 
cardiac in origin.

The Board is unable to reliably interpret the physician's 
statement.  Therefore, an addendum is needed.

Furthermore, the Board remanded this case in order to 
ascertain whether the veteran had additional disability, 
including instability, related to his service connected left 
knee disability.  During the Remand period, the RO granted 
separate evaluations for the veteran's left knee disability 
including instability and scarring.  The veteran was notified 
in October 2005.  In this letter, the RO noted that this 
action was not considered a complete grant of benefits and 
the appeal was continued.  However, the RO did not send the 
veteran a supplemental statement of the case (SSOC) regarding 
his claim for a higher rating for the left knee disability.  
Even though the RO granted separate ratings for the veteran's 
disability, the issue of entitlement to a higher rating 
remained on appeal, as the veteran had not indicated his 
desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 
35 (1993).  Therefore, the RO should clarify whether the 
veteran wants to continue his appeal.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should provide the veteran a 
SSOC with respect to the knee issue(s) 
unless he specifically withdraws his 
appeal for a higher rating for his 
service-connected left knee disability.

2.  The RO should make arrangements with 
the Shreveport, Louisiana, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA examination in May 2005 
(or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  In an 
addendum, the examiner should provide 
opinion (based on the medical records and 
examination, and assuming that the April 
1945 injuries occurred as described) as 
to whether the veteran has tinnitus 
and/or a disability manifested by 
dizziness, and if so, whether either 
disability is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to his military service.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner must provide a 
comprehensive report containing the 
rationale for the opinions expressed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


